Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lines 4-5 describes "at least one these edge parts being provided with a plurality of transversely or obliquely oriented cuts" whereas claim 1 lines 6-7 describes "the cuts formed in the edge parts".  It is unclear if claim 1 requires cuts in at least one edge part or cuts in the edge parts.

5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guillermou et al (US 2013/0206298) in view of Japan 908 (JP 02-303908), Ebiko (US 2011/0056601), Piffard et al (US 2014/0251519) and Thompson (US 2013/0158185) and optionally further in view of Muhlhoff et al (WO 2019/102148) and/or York et al (US 2008/0161475).
	Guillermou et al discloses a pneumatic tire (passenger size 205/55R16) having a tread comprising circumferential grooves 15 delimited raised circumferential bands 17 including a pair of shoulder bands (edge parts) and a pair of central bands.  Each band is provided with sipes wherein the sipes divide the band into blocks.  Each block comprises at least one pressure pad (protuberance) projecting from a lateral wall of the block reduce the volume of the sipes and limit deformation of the blocks as they come into contact with the ground to limit hysteresis energy losses.  See FIGURES 2, 7, paragraphs 29, 45.  The width Wi of the sipe is less than 2 mm.  The height of the pressure pad (protuberance) is at least 50% of the depth of the sipe.  Guillermou et al discloses an example in which tire size is 205/55R16 (tire section width = 205 mm), tread thickness E = 10 mm, Rc = 315 mm, number of sipes = 90, width of sipe is 0.8 
	As to claims 1 and 4, it would have been obvious to one of ordinary skill in the art to provide sipes (cuts) in the shoulder bands (edge parts) of Guillermou et al's tire tread such that the width of the sipe is at most 2 mm (claim 1) or at most 1 mm (claim 4), the depth of the cuts in the edge parts is at least equal to 75% of the thickness of the tread (claim 1), more than 50% of the sipes in the edge parts comprise at least one protuberance that locally reduces the width of the sipe to 0.2 mm to 0.5 mm (claim 1) since (1) Guillermou et al teaches using sipes to divide the edge parts of the tread wherein the tread has a thickness, for example, of 10 mm, the sipes have a width of less than 2 mm (e.g. 0.8 mm) and the sipes have a depth, for example, of 8 mm, (2) Guillermou et al teaches each block comprises at least one pressure pad (protuberance) projecting from a lateral wall of the block reduce the volume of the sipes and limit deformation of the blocks as they come into contact with the ground to limit hysteresis energy losses, the pressure pad (protuberance) locally reducing the width of the sipe [FIGURE 7, paragraphs 45-46] and (3) Japan 908 teaches providing a sipe in a tread of a pneumatic tire with at least one "protuberance" that locally reduces the width of the sipe to 0.2 mm to 0.6 mm wherein the pneumatic tire has excellent driving and 
	With respect to shore A, energy loss and glass transition temperature Tg (claims 1-3), it would have been obvious to one of ordinary skill in the art to provide Guillermou et al's pneumatic tire (e.g. passenger size 205/55R16) having limited hysteresis energy loss and reduced rolling energy consumption such that the Shore A hardness at 23oC of the tread is 48 to 57 (claim 1) or 50 to 56 (claim 2), the loss energy at 60oC (a parameter describing hysteresis) is 12% to 22% (claim 1), glass transition temperature Tg is -20oC to -10oC (claim 1) or -16oC to -12oC (claim 3) since (1) Ebiko teaches providing a pneumatic tire (e.g. passenger tire size 265/70R16) such that the hardness of the cap tread is 50 to 68 to obtain higher balance of wet braking and wear life [paragraph 19], (2) Piffard et al teaches providing a pneumatic tire (e.g. passenger tire size 245/45R17) such that the glass transition temperature Tg of the tread rubber composition is -40oC to -15oC to break compromise between dry and snow traction [paragraphs 41, 105], (3) Thompson teaches providing a tread having low rolling resistance for a passenger tire such that hysteresis loss (HL) at 60oC has a low value such as 12.6%, 14.1% or 13.5% [2, 12, 46,Tables 2, 3] and optionally (4) (A) Muhlhoff et al teaches providing a pneumatic tire (e.g. passenger size 225/45R17) such that the tread has a hardness = 45 to 65, an energy loss at 60oC  = 12 to 30% and Tg = -22oC to -5oC paragraphs 37, 64] and/or (B) York et al teaches providing a pneumatic passenger tire having low rolling resistance such that the tread has a shore hardness of 40 to 95 and a glass transition temperature of -80oC to 0oC [paragraphs 13, 55, 67, 132, 145].

	As to claim 6, Guillermou et al discloses forming the pressure pad 33 (protuberance) in one and the same face delimiting the sipe [FIGURE 7].
	As to claim 7, it would have been obvious to one of ordinary skill in the art to provide Guillermou et al's tire tread such that the transverse volumetric void ratio, measuring the void content in all of the sipes, is at most equal to one quarter of the overall volumetric void ratio of the tread pattern in view of Guillermou et al's teaching to provide a tread pattern for a pneumatic tire (passenger size 205/55R16) comprising wide circumferential grooves separating circumferential bands divided by narrow width sipes [FIGURES 1-2, 7]. 
Remarks
7)	The remaining references are of interest.
8)	No claim is allowed.
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 19, 2021